Coxe, J.
To what was said upon the argument but little need be added further than the statement that, after a re-examination of the record, in the light of the elaborate argument and brief addressed to this single proposition, the court adheres to the conclusion that there is sufficient evidence to sustain the master’s finding The reasoning of the defendant, it is thought, gives undue prominence to the testimony produced by him, and practically ignores that of the complainant. The master might have credited the former, but evidently he was not convinced of its truth, and was therefore justified in rejecting it, and in accepting as true the statements of the complainant and his witness, confirmed as some of them were by the defendant’s testimony. The analysis of the experts, that of Prof. Chandler positively, and that of Dr. Ledoux by fair implication, show’ the white checks to be composed of shellac and talc'in substantially equal parts. In addition to this there w’as proof that during the period in question the defendant had consumed in his business nearly equal amounts of these ingredients,—about 16,000 pounds of each. The question w’as one of fact, and the master’s decision, sustained as it is by evidence, ought not to be disturbed. The motion is denied.